Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,4-8,10, and 12-14 are pending in the application. Claim 1 has been amended and claims 2,3,9,11, and 15 have been cancelled.   Thus, claims 1,4-8,10, and 12-15 have been examined as the subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Maintained Rejections
	Applicant's arguments filed April 18, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1,4-8,10, and 12-15 under 35 USC 103 as being obvious over Schumucker-Castner et al. (US Patent 6635702) in view of Griat (US Patent 5531993) is maintained for the reasons set forth below. Applicants’ cancellation of claim 11 renders its rejection moot.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,4-8,10, and 12-15 are rejected under 35 USC 103 as being obvious over Schumucker-Castner et al. (US Patent 6635702) in view of Griat (US Patent 5531993).

Applicant’s Invention

	Applicant claims salicylic acid and caffeine aqueous solution comprising salicylic acid, and caffeine and tromethamine as a dissolution-enhancing agent to enhance dissolution of salicylic acid and caffeine; and water for dissolving salicylic acid and caffeine, wherein the salicylic acid is comprised in an amount of 0.5 to 20 wt% based on a total weight of the salicylic acid and caffeine aqueous solution, wherein the caffeine is comprised in an amount of to 3.75 wt% based on a total weight of the salicylic acid and caffeine aqueous solution, wherein the salicylic acid aqueous solution comprises the dissolution-enhancing agent in an amount of at least 90 parts by weight based on 100 parts by weight the salicylic acid.


Determination of the scope and the content of the prior art
(MPEP 2141.01)


	  Schmucker-Castner et al. teach a stable, aqueous surfactant containing composition, comprising: a. at least one anionic, zwitterionic, amphoteric, nonionic, or cationic surfactant, or combinations thereof; b. at least one substantially crosslinked 
Alkali-swellable acrylate copolymer rheology modifier; c. water; d. an 
effective amount of at least one alkaline material to yield a composition 
having a pH of from about 5 to about 14; and e. an effective amount of a 
subsequently added acidic material to yield a composition having a reduced pH 
of from about 1 to about 12 (claim 1 of Schmucker-Castner et al.).  Said acidic material is citric acid, acetic acid, beta-hydroxy acid, salicylic acid, alpha-hydroxy acid, lactic acid, glycolic acid, hydrochloric acid, sulfuric acid, nitric acid, sulfamic acid, phosphoric acid, or natural fruit acids, or combinations thereof (claim 3 of Schmucker-Castner et al.).  The amount of the one or more substantially crosslinked alkali-swellable 
acrylate copolymers is generally from about 0.1% to about 10%, desirably from 
about 0.3% to about 5%, and preferably from about 0.5% to about 3% of active 
polymer based upon the total weight of the composition (column 5, lines 36-40). The alkaline material is preferably a neutralizing agent.  Many types of neutralizing 
agents can be used, including inorganic and organic neutralizers.  Examples of inorganic bases include but are not limited to the alkali hydroxides (especially sodium, potassium, and ammonium).  Examples of organic bases include but are not limited to triethanolamine (TEA), L-arginine, aminomethyl propanol, tromethamine (2-amino 2-hydroxymethyl-1, 3-propanediol), PEG-15 cocamine, diisopropanolamine, triisopropanolamine, or tetrahydroxypropyl ethylene diamine (see column 9, lines 46-60).  Schmucker-Castner et al. teach that the stable aqueous surfactant containing compositions can also contain substantially insoluble materials which are biologically active having pharmaceutical, veterinary, biocidal, herbicidal, pesticidal, or other biological activity.  Specific examples of such biologically active compounds include acetazolamide; aescin; aesculi hippocastan; allantoine; amfepramone; aminopropylon; amorolfine; androstanolone; arnica; bamethan sulfate; benproperinembonate; benzalkonium chloride; benzocaine; benzoyl peroxide; benzyl nicotinate; betamethasone; betaxolol chlohydrate; buphenine hydrochloride; caffeine…(see column 10, line 25 bridging to column 26, lines 1-34).  The stable aqueous surfactant containing compositions have a wide number of applications such as personal care 
applications, home care applications, industrial and institutional applications, pharmaceutical applications, textile compounds, and the like (see column 11, lines 55-59 and line 60 bridging to column 12, lines 1-17).  Schmucker-Castner et al. teach that the invention can be made in a number of ways.  Generally the one or more substantially crosslinked alkali-swellable acrylate copolymers are added to water and mixed.  The surfactant is subsequently added to the aqueous polymeric solution and mixed therein.  (Alternatively, the surfactant can be added first to the water followed by the addition of the polymer.) An alkaline material, preferably a neutralizing agent, for example sodium hydroxide, triethanolamine, etc., is then added and mixed to neutralize the solution.  The remaining additives including the compound to be stabilized are then added with mixing to produce a desirable end product (see column 12, lines 55-67). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Schmucker-Castner et al. is that Schmucker-Castner et al. do not expressly teach all of the concentrations and ratios of the components as claimed as well as  the use of the claimed aqueous solution in a cosmetic composition 23wherein the composition is a W/O or O/W formulation.  However, Grait teaches an oil-in-water emulsion, which is stable and has a pH of less than or equal to 3.0, comprising:  a) an oily phase; dispersed in b) an aqueous phase; and d) an acid in an amount such as to maintain the pH of the emulsion below or equal to 3.0, and being selected from the group consisting of ascorbic acid, kojic acid, caffeic acid, salicylic acid, lactic acid, methyllactic acid, 
glucuronic acid, glycolic acid, pyruvic acid, 2-hydroxybutanoic acid, 2-hydroxypentanoic acid, 2hydroxyhexanoic acid, mandelic acid, benzylic acid, phenyllactic acid, gluconic acid, galactauronic acid, citric acid, aleuritic acid, tartronic acid, tartaric acid, malic acid, fumaric acid, benzene-1,4-bis(3-methylidene-10camphorsulfonic) acid, the mixtures thereof, and plant and fruit extracts containing said acids (claim 1 of Grait).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Schmucker-Castner et al. and Grait are directed to personal care formulations comprising salicylic acid.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Schmucker-Castner et al. and Grait to arrive at a cosmetic composition 23wherein the composition is a W/O or O/W formulation at the time the instant invention was filed, with a reasonable expectation of success.  Grait teaches that one of the major advantages of the oil-in-water type emulsions according to the their invention is that 
the emulsions can contain, while possessing a stable character, active agents, both cosmetic and therapeutic, possessing strongly acidic character, it hence being possible for these active agents to be chosen, in particular, from all those customarily used at present in the field of cosmetics, dermatology or medicinal products (column 7, lines 33-43). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a cosmetic formulation wherein active agents, both cosmetic and therapeutic, possessing strongly acidic character can be used.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a cosmetic formulation.
     Lastly, although the cited references do not teach the all of the specific component concentrations and/or ratios as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the cosmetic components is routine experimentation and is readily practiced by one of ordinary skill.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks


     Applicant’s arguments filed on April 18, 2022, with respect to the rejection of claims1,4-8,10, and 12-15  under 35 USC 103 as being obvious over Schumucker-Castner et al. (US Patent 6635702) in view of Griat (US Patent 5531993).  have been fully considered but they are not persuasive.   Applicant argues that there is nothing in the cited references that teach each and every limitation of the Applicant's claimed invention. Applicant argues that with respect to the amount of salicylic acid, caffeine, and tromethamine, the Experimental example 1 of the present invention has been confirmed to have temperature stability in which crystals do not precipitate in the entire temperature range when the tromethamine content is included as the salicylic acid aqueous solution comprises the dissolution-enhancing agent in an amount of at least 90 parts by weight based on 100 parts by weight the salicylic acid.   Applicant argues that if the amount of stabilizing agent is not sufficient as in examples 2 and 3, salicylic acid was not fully reacted with the stabilizing agent and excess salicylic acid was precipitated as crystals with decreasing temperature.   Conversely, Applicant argues that Schmucker-Castner and Griat do not disclose crystal precipitation of salicylic acid depending on the tromethamine content.  Moreover, in currently amended claim 1, Applicant argues that the caffeine is comprised in an amount of 1 to 3.75 wt%   based on a total weight of the salicylic acid and caffeine aqueous solution and that Experimental example 3 confirms that the aqueous solution has good thermal stability even though it contains a high amount of caffeine, the amount of 1 to 3.75 wt%.  ".  However, the Examiner is not persuaded   by Applicant’s arguments because     Schmucker-Castner teaches that tromethamine is used as a neutralizing agent to increase pH and is incorporated to neutralize the polymer such as substantially crosslinked alkali-swellable acrylate polymers (i.e., thickner of the instant claims) and that it would be obvious to adjust the pH to stabilize the composition, depending on the specific applications (see column 13, lines 48-57). With regards to the claimed amounts, since Schmucker-Castner teaches the combination of salicylic acid and tromehtamine, the amount required, it is within the purview of the skilled artisan to adjust particular conventional working conditions to optimize results.

     In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617